Name: 88/232/EEC: Commission Decision of 17 March 1988 authorizing the Kingdom of Spain to apply intra- Community surveillance to imports of motor vehicles for the transport of persons or goods, originating in Romania and placed in free circulation in the Community (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Europe;  land transport
 Date Published: 1988-04-23

 Avis juridique important|31988D023288/232/EEC: Commission Decision of 17 March 1988 authorizing the Kingdom of Spain to apply intra- Community surveillance to imports of motor vehicles for the transport of persons or goods, originating in Romania and placed in free circulation in the Community (Only the Spanish text is authentic) Official Journal L 104 , 23/04/1988 P. 0045 - 0046*****COMMISSION DECISION of 17 March 1988 authorizing the Kingdom of Spain to apply intra-Community surveillance to imports of motor vehicles for the transport of persons or goods, originating in Romania and placed in free circultation in the Community (Only the Spanish text is authentic) (88/232/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas Decision 87/433/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas on 8 March 1988 the Spanish Government, under Article 2 of Decision 87/433/EEC, asked the Commission for authorization to introduce intra-Community surveillance for motor vehicles for the transport of persons or goods, falling within CN codes 8702, 8703 and 8704, originating in Romania and placed in free circulation in one of the Member States; Whereas imports into Spain of the products in question originating in Romania are subject to quantitative restrictions under Article 2 (1) of Council Regulation (EEC) No 3420/83 (2), as last amended by Regulation (EEC) No 2273/87 (3); Whereas there are disparities in the conditions governing these imports in the Member States; whereas these disparities could cause deflection of trade which might aggravate or cause economic difficulties affecting the industry concerned; Whereas the Spanish authorities informed the Commission that, since the beginning of the year, Spain has been receiving a flow of indirect trade in the products in question originating in Romania and in free circulation in other Member States; Whereas the Commission examined the request from the Spanish Government; whereas it found that the deflection of trade could increase and cause or aggravate economic difficulties in the industry concerned; Whereas in these circumstances, foreseeable imports should be monitored closely; whereas the imports in question originating in Romania should therefore be made subject to prior intra-Community surveillance in accordance with Article 2 of Decision 87/433/EEC, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is hereby authorized to apply intra-Community surveillance in accordance with Article 2 of Decision 87/433/EEC to the following imports until 31 December 1988: 1.2.3 // // // // CN code // Description // Country of origin // // // // // // // 8702 8703 8704 // Motor vehicles for the transport of persons or goods // Romania // // // Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 17 March 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 346, 8. 12. 1983, p. 6. (3) OJ No L 217, 6. 8. 1987, p. 1.